DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 11/23/2021 are acknowledged.  Claims 13-14 and16 are amended; claims 15 and 26 are canceled; claims 30-31 are new; claims 1-14, 16-25 and 27-31 are pending; claims 1-12 are withdrawn; claims 13-14, 16-25 and 27-31 have been examined on the merits.

Response to Amendment - format of claims
The amendment to the claims filed on 11/23/2021 does not comply with the requirements of 37 CFR 1.121(c) because claim 13 indicates that the phrase “cholesterol and phosphatidyl choline combined” has been added to the text, but the claim before amendment already recited “cholesterol and phosphatidyl choline”.  In other words, claim 13, in the prior amendment received 12/4/2020 recited “wherein said cholesterol and phosphatidyl choline comprises...”, and now recites “wherein said cholesterol and phosphatidyl choline combined comprises...”
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a 
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number. (emphasis added).

Because it is believed that the claims have been correctly interpreted despite the lack of proper indication of added text in claim 13, because it is believed that the lack of indication of the added text in claim 13 is an unintentional typographic error and in the interest of compact prosecution, Examiner has elected to examine the claims received 11/23/2021 rather than sending a Notice of Non-Compliant Amendment (PTOL-324).
(Applicant’s explanation in the Remarks (pp. 7-8, spanning ¶) that the previous amendment is also underlined in the current claim listing is appreciated and clarifying.)

Claim Objections
The objection to claims 13-14 and 16, as set forth at pp. 4-5 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 112
The rejection of claim 13 under 35 U.S.C. § 112(b), as set forth at pp. 5-6 of the previous Office Action, is withdrawn in view of the amendment of the claim.

Claim Rejections - 35 USC § 103
The rejection of claims 13-14, 16-22, 24 and 27-29 under 35 U.S.C. § 103(a) over Radwanski et al., US 2014/0091047 (PG-Pub cite 1, IDS, 8/12/2016; herein “Radwanski”) in view of Estep, US Patent 4432750 (cite A, PTO-892, 7/12/2018; herein “Estep”), Ryan et al., US 6221668, issued 4/24/2001 (cite A, PTO-892, 9/11/2019; herein “Ryan”), Estep, US 4386069, issued 5/31/1983 (cite A, attached PTO-892; herein “Estep #2”) as set forth at pp. 18-20 of the previous Office Action, is withdrawn in view of the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 16-22, 24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Radwanski et al., US 2014/0091047 (PG-Pub cite 1, IDS, 8/12/2016; herein “Radwanski”) in view of Estep, US Patent 4432750 (cite A, PTO-892, 7/12/2018; herein “Estep”) and Ryan et al., US 6221668, issued 4/24/2001 (cite A, PTO-892, 9/11/2019; herein “Ryan”).
Radwanski teaches red blood cell (RBC) storage compositions and containers wherein the storage compositions comprise concentrated RBCs combined with an additive solution (Abst.).  Radwanski teaches concentrating RBCs from blood and combining 180 – 250 ml of the concentrated RBCs (i.e. plasma-reduced concentrated red blood cells) with 80 – 150 ml of an additive solution [0028] producing RBC storage compositions wherein the additive solution comprises about 111 mM glucose, about 41 mM mannitol, about 2.0 mM adenine, about 25 mM sodium citrate and about 20 mM sodium phosphate dibasic [0027] and is either isotonic with a pH of about 5.0 or hypotonic with a pH of about 8.0 or higher [0025].  Radwanski teaches that the additive solution can comprise sodium chloride [0025].  The RBC storage containers taught by Radwanski can be non-PVC blood containers without plasticizer which comprise polyolefin [0061].  Radwanski teaches storing the plasma-reduced concentrated red blood cells in the storage solution for at least 42 days ([0023], [0025] and [0045]).
Radwanski doesn’t teach that the RBC storage compositions comprise cholesterol, phosphatidyl choline and Vitamin E emulsified into the aqueous solution by sonication; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the RBC storage compositions of Radwanski to comprise cholesterol, phosphatidylcholine and Vitamin E emulsified into 
Ryan teaches that α-tocopherol (vitamin E) is an antioxidant which prevents hemolysis of RBCs (col. 7, ll. 42-46) and teaches adding α-tocopherol (vitamin E) to a composition efficient for stabilizing red blood cells (RBCs) comprising an aqueous solution comprising α-tocopherol (vitamin E) to prevent hemolysis of the RBCs (Id.).  Ryan teaches concentrating the red blood cells separated from the associated supernatant (i.e. a plasma-reduced concentrated red blood cell composition) and resuspending the cells in the stabilizing storage solution (col. 7, ll. 12-53).
Ryan teaches that the RBCs can be resuspended (col. 7, ll. 12-15) and stored in the storage solution for up to 90 days at 6 °C (col. 7, ll. 37-41).  Ryan teaches that the storage solution can comprise α-tocopherol as an antioxidant to prevent hemolysis and stabilize the RBCs (col. 7, ll. 42-52).  Ryan teaches throughout the disclosure that the storage solutions can comprise cell stabilizers or hemolysis reduction agents such as α-tocopherol (col. 6, ll. 51-56; col. 7, ll. 42-53; col. 11, ll. 6-17; col. 11, ll. 30-32; col. 14, ll. 39-45 Table 4; Table 5).
Ryan teaches that the concentration of the vitamin E to add to the RBC storage solution is from 0.0 – 0.3 g/l, i.e. from 0 to 300 ppm (Table 5, col. 15, l. 16); hence, Ryan teaches a method for preparing an RBC storage solution comprising adding vitamin E to an aqueous solution to form a mixture suitable for storage of RBCs wherein the concentration of vitamin E can be 0.01 ppm to 0.1 ppm when added to the RBCs.
Estep teaches additive solutions to be used for red blood cell (RBC) storage for preserving normal red blood cell morphology during storage (Abst.) comprising the lipids 
Estep teaches using concentrations of lipid between 0.05 and 3 mg per ml, i.e. 50 – 3000 ppm (col. 4, ll. 9-18) to prevent hemolysis and to maintain RBC morphology and Ryan teaches using 0.0 – 0.3 g/l Vitamin E, i.e. from 0 to 300 ppm, to prevent hemolysis; however, the amount of the anti-hemolytic agents are a result effective variable wherein the amount of the agents sufficient to prevent hemolysis of the concentrated RBCs in the method made obvious by Radwanski in view of Estep and Ryan can be optimized by the skilled artisan and the concentrations of cholesterol and PC recited in claims 13 and 27 and the concentration of Vitamin E recited in claim 24 would be arrived at by optimization.  The ordinarily skilled artisan would be motivated to investigate lower concentrations of lipid because Estep shows that even 75 ppm of cholesterol, the lowest concentration tested in Estep, produced the lowest plasma hemoglobin concentrations, i.e. gave the highest level of hemolysis prevention (Table 2; col. 7, l. 21 – col. 8, l. 10); hence, the skilled artisan would recognize that lipid concentrations lower than 75 or 50 ppm would still provide effective hemolysis prevention and would optimize the lower concentration of lipid to arrive at the claimed concentrations of cholesterol and phosphatidyl choline and because Ryan teaches concentrations of Vitamin E which encompass 0.01 ppm to 0.1 ppm.

Vitamin E is a lipid as well as cholesterol and phosphatidyl choline; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include the Vitamin E taught by Ryan with the cholesterol and phosphatidyl choline of Estep to form a mixture in an aqueous solution and sonicate the mixture to emulsify the lipids in the aqueous solution which is used to store RBCs as taught by Estep for cholesterol and phosphatidyl choline (Example 1; col. 6, ll. 30-50) because Vitamin E is a lipid as well as cholesterol and phosphatidyl choline.
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for Radwanski’s additive solution which is added to concentrated RBCs to further comprise a sonicated mixture of cholesterol, phosphatidyl choline and Vitamin E at 11.5 ppm, 2.3 ppm and 0.01 – 0.1 ppm, respectively, in order to prevent hemolysis of the RBCs with a reasonable expectation of success because Estep demonstrates that his lipid compositions prevent hemolysis of the RBCs and because Ryan teaches that Vitamin E, which can be at 0.01 – 0.1 ppm, prevents hemolysis and the ordinarily skilled artisan would have found it obvious to optimize the concentration of the added lipids to give the least hemolysis; therefore, claims 13, 16-22, 24 and 27-29 are prima facie obvious.
Regarding claim 16, Radwanski teaches concentrating RBCs from blood and combining 180 – 250 ml of the concentrated RBCs (i.e. plasma-reduced concentrated red blood cells) with 80 – 150 ml of the additive solution producing RBC storage prima facie obvious.
Regarding claims 17 and 18, Radwanski teaches storing the stabilized RBC composition in containers which are non-PVC blood containers without plasticizer which comprise polyolefin [0061]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide a non-PVC blood container to hold the sonicated mixture and red blood cells produced in the method made obvious by Radwanski in view of Ryan and Estep, wherein the blood container does not include a plasticizer and comprises a polyolefin; therefore, claims 17 and 18 are prima facie obvious.
Regarding claim 19, Radwanski teaches that the additive solution can comprise sodium chloride [0025]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the additive solution in the method made obvious by Radwanski in view of Ryan and Estep can comprise sodium chloride; therefore, claim 19 is prima facie obvious.
Regarding claims 20-22, Radwanski teaches that the additive solution that maintains cell function and metabolism of the RBCs [0023-8] allowing prolonged storage for at least up to at least 42 days (Id.) comprises about 111 mM glucose, about prima facie obvious.
Regarding claims 24 and 27, as set forth on pp. 9-11 above, the disclosures of Ryan and Estep teach that Vitamin E, phosphatidyl choline and cholesterol are effective hemolysis prevention agents which the ordinarily skilled artisan would find obvious to optimize to lower concentrations because Estep teaches that even 75 ppm of cholesterol, the lowest concentration tested in Estep, still gave maximal of hemolysis prevention (Table 2; col. 7, l. 21 – col. 8, l. 10) and because Ryan teaches concentrations of Vitamin E which encompass 0.01 ppm to 0.1 ppm; hence, the person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for Radwanski’s additive solution which is added to concentrated RBCs to further comprise a sonicated mixture of cholesterol, phosphatidyl choline and Vitamin E at 11.5 ppm, 2.3 ppm and 0.01 – 0.1 ppm, respectively, in order to prevent hemolysis of the RBCs with a reasonable expectation of success because Estep prima facie obvious.
Regarding claim 28, the blood components are to ultimately be delivered to patients (Radwanski, [0023]; Estep, col. 1, ll. 12-15, col. 2, ll. 57-65); thus, one would want the highest purity of ingredients; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use phosphatidylcholine with a purity level greater than 99% when practicing the method made obvious by Radwanski in view of Estep; therefore, claim 28 is prima facie obvious.
Regarding claim 29, Radwanski teaches storing the plasma-reduced concentrated red blood cells in the storage solution for at least 42 days ([0023], [0025] and [0045]); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the method made obvious by Radwanski in view of Ryan and Estep to further comprise storing said plasma-reduced concentrated red blood cells in said mixture for at least 42 days; therefore, claim 29 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 12/4/2020 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 7-8 regarding the claim et al., US 2014/0091047 (PG-Pub cite 1, IDS, 8/12/2016; herein “Radwanski”) in view of Estep, US Patent 4432750 (cite A, PTO-892, 7/12/2018; herein “Estep”), the rejection of claims 13-14, 16-23 and 27-28 under 35 U.S.C. § 103(a) over Radwanski in view of Estep, Brunner et al., 1978 (cite U, PTO-892, 7/12/2018; herein “Brunner”) in light of Heinemann, 2009 (cite V, PTO-892, 7/12/2018; herein “Heinemann”) and the rejection of claims 24-25 under 35 U.S.C. § 103(a) over Ryan et al., US 6221668, issued 4/24/2001 (cite A, PTO-892, 9/11/2019; herein “Ryan”) in view of Radwanski and Brunner in light of Heinemann, Applicant argues that one of skill would not have been motivated to combine the references with Estep because Estep teaches away from using cholesterol and phosphatidyl choline because Estep teaches that phosphatidyl choline is a less preferred emulsifier (col. 4, l. 56.  This is unpersuasive because less preferred embodiments do not constitute a ‘teaching away’.  See MPEP 2123. II. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)”.
Hence, Applicant’s argument is unpersuasive and the rejection is maintained.

Claims 13-14, 16-22, 24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Radwanski et al., US 2014/0091047 (PG-Pub cite 1, IDS, 8/12/2016; herein “Radwanski”) in view of Estep, US Patent 4432750 (cite A, PTO-892, 7/12/2018; herein “Estep”), Ryan et al., US 6221668, issued 4/24/2001 (cite A, PTO-892, 9/11/2019; herein “Ryan”), Estep, US 4386069, issued 5/31/1983 (cite A, attached PTO-892; herein “Estep #2”) and van Hoogevest et al., 2014 (cite U, PTO-892, 5/26/2021).
The discussion of Radwanski, Estep and Ryan regarding claims 13, 16-22, 24 and 27-29 set forth in the rejection above is incorporated herein.
None of Radwanski, Estep or Ryan specifically teach that the additive composition (i.e. sonicated mixture in claim 13) comprises lecithin, sphingomyelin, phosphatidylethanolamine or phosphatidylserine.  Estep teaches emulsification of the cholesterol with Tween 80 (Example 1, col. 6, ll. 30-42) or phosphatidyl choline (Id.); however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the lipid composition emulsified into the additive solution by sonication to further comprise lecithin in view of the disclosure of Estep #2.
Estep #2 teaches additive compositions for preserving normal red blood cell morphology which retards morphological changes in the red blood cells (Abst.) wherein the additive composition comprises a fatty ester material (i.e. a lipophilic compound) emulsified with an emulsifying agent which can be Tween 80 or lecithin (col. 4, ll. 46-57).

van Hoogevest teaches that lecithin comprises phosphatidylcholine, phosphatidylethanolamine and phosphatidyl serine with phosphatidylcholine being the main phospholipid (p. 1089, ¶2).
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Radwanski in view of Ryan and Estep wherein the lipids are emulsified with lecithin as the emulsifying agent as disclosed by Estep #2 (i.e. substituting lecithin taught by Estep #2 as the emulsifying agent for the phosphatidyl choline used as emulsifying agent in Estep); thus, producing a sonicated mixture further comprising lecithin, phosphatidylcholine, phosphatidylethanolamine and phosphatidyl serine because the disclosures of Estep and Estep #2 teach that both phosphatidyl choline and lecithin are suitable substitutes for Tween 80 as emulsifying agents and van Hoogevest teaches that lecithin comprises phosphatidylcholine, phosphatidylethanolamine and phosphatidyl serine; therefore, claims 14 and 30 are prima facie obvious.  

Response to Arguments


Claims 13, 16-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Radwanski et al., US 2014/0091047 (PG-Pub cite 1, IDS, 8/12/2016; herein “Radwanski”) in view of Estep, US Patent 4432750 (cite A, PTO-892, 7/12/2018; herein “Estep”), Ryan et al., US 6221668, issued 4/24/2001 (cite A, PTO-892, 9/11/2019; herein “Ryan”) and Brunner et al., 1978 (cite U, PTO-892, 7/12/2018; herein “Brunner”) in light of Heinemann, 2009 (cite V, PTO-892, 7/12/2018; herein “Heinemann”).
The discussion of Radwanski, Estep and Ryan regarding claims 13, 16-22, 24 and 27-29 set forth in the rejection above is incorporated herein.
Estep teaches emulsifying the lipids by vortexing and sonication (col. 7, ll. 22-31) but doesn’t specifically recite that the sonication is with a 20 kHz signal for at least two cycles with intermittent stirring, each cycle comprising a sonication period of at least 30 seconds and a sonication amplitude of at least 50% amplitude; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Radwanski in view of Ryan and Estep wherein the sonication comprises sonication with a 20 kHz signal for at 
Brunner teaches dispersing lipid (phosphatidyl choline) with a Branson B12 sonicator by alternating 30 second periods of sonication and cooling within an overall period of less than 30 minutes (i.e. sonication for at least two cycles, each cycle comprising a sonication period of at least 30 seconds) (p. 7539, ¶1) and Heinemann is cited as evidence that Branson sonicators have a 20 kHz signal (discussed in ¶5-7).  Intermittent stirring of the sonication mixture is obvious because Estep teaches vortexing the mixtures.  Brunner does not state the sonication amplitude; however, the amplitude of the sonication is a result effective variable that would affect the emulsion of the lipids into the aqueous solution in the method made obvious by Radwanski in view of Estep which can be optimized by the skilled artisan and the amplitude of sonication recited in claim 23 (at least 50%) would be arrived at by optimization; therefore, claims 23 and 25 are prima facie obvious.
See MPEP 2144.05, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Response to Arguments
Applicant's arguments have been fully considered and addressed on pp. 12-13 above.  Applicant does not set forth any argument specific to claims 23 and 25 or to the 

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.  Claim 31 is objected to for depending from a rejected claim.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651